DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 USC 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Specification Objections
The disclosure is objected to under 37 CFR 1.71(a) because of the following informalities:
The patent number of the parent application should be added to p. 1, ¶1.
On p. 34, line 6, "goof" should be replaced by --good--.
Appropriate correction is required.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b)/2nd ¶:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim(s) 2 is/are rejected under 35 U.S.C. 112(b)/2nd ¶ as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regard as the invention.
The claim recites the limitation "in response to determining that the positioning accuracy in the horizontal direction, decide not to adopt the current position" in lines 3-4.  This is unclear and it appears that some language is missing from the claim.  Presumably, this should read something like: "in response to determining that the positioning accuracy in the horizontal direction does not satisfy the first criterion, decide not to adopt the current position".
“We note that the patent drafter is in the best position to resolve the ambiguity in the patent claims, and it is highly desirable that patent examiners demand that applicants do so in appropriate circumstances so that the patent can be amended during prosecution rather than attempting to resolve the ambiguity in litigation.”, Halliburton Energy Services Inc. v. M-I LLC., 85 USPQ2d 1654 at 1663.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jang (US 2009/0325592 A1).
Jang teaches a positioning control method performed by a satellite radio wave receiving device comprising: 
a receiver (201, Fig. 2);
causing the receiver to start a receiving operation of receiving radio waves from positioning satellites (303, Fig. 3); 
performing a current position calculation to calculate a current position based on the radio waves received by the receiver (303, Fig. 3); 
calculating a positioning accuracy in a horizontal direction of the current position (307, Fig. 3) and a positioning accuracy in an altitude direction of the current position (313, Fig. 3).
In the method of Jang, when the horizontal direction does not satisfies the first criterion (NO output of 307, Fig. 3), the condition of "the positioning accuracy in the horizontal direction satisfies a first criterion" in each "in response to" limitation does not occur.  Thus, those steps do not take place.  According to Ex parte Schulhauser (Appeal 2013-007847, Application No. 12/184020, 22 pages), when a condition in a method claim is not met, the corresponding step need not be addressed.  See also MPEP 2111.04 II.

Claim(s) 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zettel (US 2015/0032310 A1).
Zettel teaches a positioning control method performed by a satellite radio wave receiving device comprising: 
a receiver (104, Fig. 1 and 4; ¶27);
causing the receiver to start a receiving operation of receiving radio waves from positioning satellites (¶9); 
performing a current position calculation to calculate a current position based on the radio waves received by the receiver (¶9) [GPS fix]; 
calculating a positioning accuracy in a horizontal direction of the current position (305, Fig. 4; ¶49) and a positioning accuracy in an altitude direction of the current position (310, Fig. 4; ¶51).
In the method of Zettel, when the horizontal direction does not satisfies the first criterion (N output of 330, Fig. 4), the condition of "the positioning accuracy in the horizontal direction satisfies a first criterion" in each "in response to" limitation does not occur.  Thus, those steps do not take place.  According to Ex parte Schulhauser (Appeal 2013-007847, Application No. 12/184020, 22 pages), when a condition in a method claim is not met, the corresponding step need not be addressed.  See also MPEP 2111.04 II.
It is noted that Zettel further teaches that a minimum number of GPS satellites [lowest setting number] are required to provide a sufficient location accuracy.

Allowable Subject Matter
Claim(s) 1, 3-5, and 7 is/are allowed.
Claim(s) 2 would be allowable if amended to overcome the rejection(s) under 35 USC 112, set forth in this Office Action, without the addition of new matter, and if rewritten in independent form including all of the limitations of the base claim and any intervening claims.




Reasons for Allowance/Allowable Subject Matter
The following is an examiner's statement of reasons for allowance/allowable subject matter: 
The references cited, alone or in combination, do not teach or make obvious the following limitation(s):
quoted from claim 1, in combination with the claim as a whole:
	"in response to determining that the positioning accuracy in the horizontal direction satisfies a first criterion and that a number of the positioning satellites from which radio waves are received is equal to or more than a lowest setting number, decide to adopt the current position; in response to determining that the positioning accuracy in the horizontal direction satisfies the first criterion, that the number of the positioning satellites from which radio waves are received is less than the lowest setting number, and that the positioning accuracy in the altitude direction satisfies a second criterion, decide to adopt the current position; and in response to determining that the positioning accuracy in the horizontal direction satisfies the first criterion, that the number of the positioning satellites from which radio waves are received is less than the lowest setting number, and that the positioning accuracy in the altitude direction does not satisfy the second criterion, decide not to adopt the current position".
quoted from claim 7, in combination with the claim as a whole:
	"in response to determining that the positioning accuracy in the horizontal direction satisfies a first criterion and that a number of the positioning satellites from which radio waves are received is equal to or more than a lowest setting number, deciding to adopt the current position; in response to determining that the positioning accuracy in the horizontal direction satisfies the first criterion, that the number of the positioning satellites from which radio waves are received is less than the lowest setting number, and that the positioning accuracy in the altitude direction satisfies a second criterion, deciding to adopt the current position; and in response to determining that the positioning accuracy in the horizontal direction satisfies the first criterion, that the number of the positioning satellites from which radio waves are received is less than the lowest setting number, and that the positioning accuracy in the altitude direction does not satisfy a second criterion, deciding not to adopt the current position".
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

	



















Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fred H. Mull whose telephone number is 571-272-6975.  The examiner can normally be reached on Monday through Friday from approximately 9-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144.  The fax number for the organization where this application or proceeding is assigned, for the submission of official papers, is 571-273-8300.  The direct fax number for the examiner for the submission of unofficial papers, such as a proposed amendment or agenda for an interview with the examiner, is 571-273-6975.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Fred H. Mull
Examiner
Art Unit 3648


/F. H. M./
Examiner, Art Unit 3648

/VLADIMIR MAGLOIRE/Supervisory Patent Examiner, Art Unit 3648